Citation Nr: 0516916	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  03-02 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1989 to August 1991, including service in Saudi 
Arabia from October 27, 1990 to May 8, 1991.  This matter is 
before the Board of Veterans' Appeals (Board) from a rating 
decision of May 2001 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Phoenix, Arizona.  The veteran 
testified before a hearing officer in July 2002.  In his 
February 2003 substantive appeal he requested a Decision 
Review Officer hearing.  In November 2003 he withdrew that 
request.  

The veteran had also initiated an appeal of two further May 
2001 denials (service connection for a right knee disorder 
and an increased rating for a left knee disorder). Following 
issuance of the December 2002 statement of the case (SOC) 
(which addressed these two matters), he limited the appeal to 
the matter of service connection for PTSD.  See VA Form 9, 
received in February 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The VCAA and implementing regulations 
apply in the instant case.  In Quartuccio v. Principi, 16 
Vet. App. 183 (2002), the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding the 
notice requirements mandated by the VCAA.  All pertinent 
notice mandates of the VCAA and implementing regulations 
appear to be met.  

However, the Board finds that a remand is required for 
evidentiary development.  PTSD has been diagnosed.  See 
November 1991 and August 2002 VA examinations.  Several VA 
treatment records also include diagnoses of PTSD.  VA 
attempted to confirm the veteran's alleged stressors 
pertaining to service in Saudi Arabia.  Some of his alleged 
stressors are of the type that is unverifiable.  Others are 
inconsistent with known facts, contraindicating further 
attempt at verification (e.g., he alleges participating in 
clean-up of a battle site, and indicates that his duties 
involved moving body bags of 300 American soldiers; there is 
no documentation of a battle resulting in 300 American 
casualties).  However, he reports one alleged stressor event 
that is capable of verification, i.e, witnessing the death of 
a female American soldier in a motor vehicle accident.  He 
has noted that he cannot remember the name of the woman or 
the date of the event.  

A November 2004 response from United States Armed Services 
Center for Unit Records Research (USASCURR) partially 
corroborates the veteran's account in that it establishes 
that an event similar to that alleged occurred.  However, 
there is nothing linking the veteran to this incident; and 
there is no basis in the record for determining whether the 
veteran's account is based on eyewitness observation or 
secondhand, from reading published accounts of the incident.  

The veteran also claimed that he had been in Iraq.  In 
November 2004 USASCURR indicated that they could not "locate 
combat unit records in the U.S. Army Gulf War record 
collection submitted by the 543rd [Combat Support Company]".  

By November 2004 letter the RO asked the veteran to provide a 
"time frame" as to his alleged stressor of witnessing the 
death of the female soldier in Saudi Arabia.  He has not 
responded.  This is critical information necessary to 
adequately develop and properly address the claim at hand 
(what the veteran needs to establish the claim).  

38 C.F.R. § 3.158 provides generally that where evidence 
requested in connection with an original claim, a claim for 
increase or to reopen or for the purpose of determining 
continued entitlement is not furnished within one year after 
the date of request, the claim will be considered abandoned 
(emphasis added).  After the expiration of one year, further 
action will not be taken unless a new claim is received.
Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
submit for the record a specific (as 
close as possible to the best of his 
ability) time frame as to his witnessing 
of a motor vehicle accident in Saudi 
Arabia which resulted in the death of a 
female solder.  He should also 
specifically state the location of his 
unit, provide a detailed account of what 
he witnessed, and describe his duties at 
the time (and how he happened to be at 
the location of the incident when it 
occurred).  He should be advised that, 
should he fail to provide such evidence, 
his claim may be processed under 38 
C.F.R. § 3.158.  The RO should document 
all actions taken to obtain this 
information.

2.  If the veteran responds to the 
request above with sufficient 
specificity, the information should be 
forwarded to USASCURR to verify whether 
the veteran's accounts are consistent 
with documented facts.  

3.  The RO should then make a determination 
as to whether or not the veteran was exposed 
to a stressor event in service.  

4.  Then, if, and only if, the RO determines 
that the veteran was indeed exposed to a 
stressor event in service, the RO should 
arrange for a VA examination to determine 
whether he has PTSD based upon such stressor.  
The claims file must be reviewed by the 
examiner.  The examiner should explain the 
rationale for any opinion given.

5.  The RO should readjudicate the claim 
(applying 38 C.F.R. § 3.158, if indicated).  
If it remains denied, the RO should issue an 
appropriate supplemental SOC, and give the 
veteran and his representative the 
opportunity to respond.  The case should then 
be returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


